DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment 07 January 2022 wherein: claim 1 is amended; claim 2 is canceled; claims 1 and 3-5 are pending.

Response to Arguments
	Interpretation under 35 USC 112(f)
	The claims recite limitations which invoke 35 USC 112(f): “a light scanning unit” (claim 1), “optical element” (claim 4), and “photodetector elements” (claim 5).
	Applicant reproduces arguments from the response filed 29 July 2021 that these limitations do not invoke 35 USC 112(f). Examiner respectfully disagrees. The response from the Office Action issued 23 August 2021 is maintained and is reproduced below:
	Examiner acknowledges specific examples of the limitations were well-known in the art. For example, many types of light scanning units were well-known in the art. However, the claim limitations use generic placeholders (e.g., "unit") which invoke 35 USC 112(f) as described in the "Claim Interpretation" section below [see also MPEP 2181(I)]. Applicant's intent does not affect claim interpretation under 35 USC 112(f) [see MPEP 2181(I), first paragraph]. 
	Examiner acknowledges that use of generic placeholders does not necessarily invoke 35 USC 112(f). However, in this case, since the claims do not recite specific structures for performing the claimed functions, 35 USC 112(f) is invoked. For example, “light scanning unit” does not suggest any specific structure since multiple types of light scanning units were known in the art (e.g., stationary light source with moving mirror; moving light source). Therefore 35 USC 112(f) is invoked.


Applicant argues “the Office offers no explanation as to why a person of ordinary skill in the art would not understand ‘light scanning unit’, optical element,’ and ‘photodetector elements’ as having sufficiently definite meanings as the names for structures”. Examiner respectfully disagrees. Considering the example of the “light scanning unit”, 35 USC 112(f) is not invoked because one of ordinary skill in the art would not understand the limitation “light scanning unit”. Rather, giving the limitation “light scanning unit” its broadest reasonable interpretation, the limitation includes all structures capable of performing the claimed light scanning. Two examples of light scanning units were given above, namely a stationary light source with moving mirror and a moving light source. The limitation “light scanning unit” is not sufficiently definite as to a structure (i.e., one of the two examples, or any other example) being used to perform the light scanning; the claim does not recite any further structure for performing the light scanning. Therefore 35 USC 112(f) is invoked because the generic placeholder (“unit”) is recited is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. One of ordinary skill in the art must look to Applicant’s specification to see which “light scanning unit” is used. Similar considerations apply to the other cited limitations. Accordingly, the interpretation under 35 USC 112(f) are maintained.

Rejection under 35 USC 103
Remarks (pages 4-6), filed 07 January 2022, with respect to the rejections of claims 1 and 3-5 under 35 USC 103 have been fully considered and are persuasive.  The rejection of 23 August 2021 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	Regarding claim 1, the claim recites the limitation “light scanning unit”. This limitation uses the generic placeholder “unit” coupled with functional language without 
Therefore the limitation is being interpreted under 35 USC 112(f) to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof.
The “light scanning unit” has been interpreted as an excitation light source and a position adjustment mirror (Applicant’s specification, par. [0019]) and equivalents thereof.
The claim limitation “light detection unit” uses the generic placeholder “unit”, but sufficient structure is recited in the claim to perform the recited function. Therefore the limitation is not interpreted under 35 USC 112(f).

Regarding claim 4, the claim recites the limitation “optical element”
	This limitation uses the generic placeholder “element” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Therefore this limitation is being interpreted under 35 USC 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “optical element” has been interpreted as a rod lens (Applicant’s specification, par. [0029]) and equivalents thereof.

Regarding claim 5, the claim recites the limitation “photodetector”.

Therefore this limitation is being interpreted under 35 USC 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “photodetector elements” have been interpreted as photodiodes (Applicant’s specification, par. [0021]-[0022]).

Allowable Subject Matter
Claims 1 and 3-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a scan region of the excitation light and a detection region of the signal light have a centering alignment relationship within the detection surface, an equation of θ = tan-1 {(W2 - W1)/2D} is established on the assumption that a width of the scan region is indicated by W1, a width of the detection region is indicated by W2 > W1, a distance between the scan region and the detection region is indicated by D, and the predetermined angle is indicated by θ.

Kuwabara (US 2004/0129904) below.



    PNG
    media_image1.png
    583
    599
    media_image1.png
    Greyscale

Portion of Fig. 2 of Kuwabara, annotated by Examiner to show acceptance angle

Kuwabara discloses a radiation image reading device 100 (par. [0027], fig. 1-2) comprising:
a light scanning unit 20, comprising an excitation light source, which scans excitation light (Le) to a surface of a recording medium 10 having a radiation image recorded thereon along a scan line (S; par. [0027]-[0029], [0033], fig. 1-2);
a light detection unit 32 including a light detection region (plurality of light-receiving portions) which extends along the scan line (S), the light detection region arranged along a direction parallel to the scan line (S) wherein the plurality of light-receiving portions are controlled as one channel (functioning as a line sensor), the light detection unit detecting signal light emitted from the surface of the recording medium 10 10, extends along a length direction of the light detection region and includes the scan line (S; par. [0027]-[0033], fig. 1-2); and
 an optical filter (cut filter 33) which is disposed between the light detection unit 32 and the surface of the recording medium 10, wherein a transmittance when the excitation light reflected from the surface of the recording medium 10 is transmitted through the optical filter 33 is smaller than a transmittance when signal light emitted from the surface of the recording medium 10 is transmitted through the optical filter 33 (i.e., “stimulating light cut filter 33 which transmits the stimulated emission but cuts the stimulating light” in par. [0030]; par. [0027]-[0033], fig. 1-2), wherein an imaging lens system 31 has an acceptance angle (see annotated fig. 2 above) with respect to a direction perpendicular to the scan line (S) within the detection surface for which signal light and reflected excitation light are transmitted through the optical filter 33, such that a range of angles from perpendicular to the acceptance angle are transmitted through the optical filter 33 (par. [0030], fig. 2).
Sugiyama (US 2017/0017023) discloses an imaging device 20 comprising a an optical filter (cut filter 10B) a cut filter, wherein a transmittance when light at an angle (30°) larger than a predetermined angle (15°) is transmitted through the optical filter 10B is smaller than a transmittance when light at an angle (0°) smaller than the predetermined angle (15°) is transmitted through the optical filter 10B (Abstract, par. [0271], [0278]-[0307], fig. 4, 7A-C).
Suga (US 2008/0002240) discloses a light detection region 40 has an elongated shape which extends along a scan line (main scan direction; par. [0075]-[0076], [0085]).
Hosoi (US 4,926,045) discloses a light scanning unit comprises an excitation light source 12 and a position adjustment mirror 14 (col. 7 ln. 24-62, fig. 1).
	While radiation image reading devices were generally known in the art and adjusting various angles and distances was routine in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed determination of the predetermined angle.
Accordingly, claim 1 is allowed.

Regarding claims 3-5, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884